DETAILED ACTION
This action is in response to the amendment filed 01/20/2022. Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US PGPUB No US 2004/0243687 A1)(hereafter referred to as Sakaguchi) in view of Moshayedi (US PGPUB No US 2012/0239853 A1)(hereafter referred to as Moshayedi).
Regarding Claim 1, Sakaguchi discloses:
A storage system comprising: a plurality of storage controllers (CPUs 101 to 103 [0039][Fig 1]); and a drive box (Disk apparatus, disk cache and I/O processor which are connected to the CPUs via a bus [0039]) that includes one or more non-volatile storage devices , wherein the drive box includes a memory (Communication buffers in a disk cache [0043-0044][Fig 4]), and which stores control information to be used by the plurality of storage controllers (Communication buffers in the disk cache can store communication information (control information) that is written to and read by the storage controllers [0043]), and a memory controller (I/O processor (IOP) [0043]) that enables each storage controller of the plurality of storage controllers to exclusively read and write the control information of the memory by mediating access to the memory from each of the plurality of storage controllers (A CPU can issue a special I/O command to the IOP to request the IOP processor to allocate an area of the disk cache as a communication buffer specifically to the CPU to write and read data from. [0041][0043] The IOP can utilize flags where the flag is set after the transmission side CPU writes data and the flag is reset after the reception side CPU reads the data to prevent the data from being accidentally overwritten in order to mediate access regarding the data of the communication buffer [0043][0045])
Sakaguchi does not explicitly disclose:
a drive box, wherein the drive box includes a memory on which reading and writing are performed in a unit different from a unit for reading and writing from/to the one or more non-volatile storage devices
However Moshayedi discloses:
a drive box (flash storage device comprising a controller, DRAM and NAND devices [0032][Fig 1]) wherein the drive box includes a memory on which reading and writing are performed in a unit different from a unit for reading and writing from/to the one or more non-volatile storage devices (Moshayedi discloses utilizing a DRAM cache and NAND storage devices where data is written in smaller segments to the DRAM than to the NAND [0037-0038][0059])
The disclosures by Sakaguchi and Moshayedi are analogous to the claimed invention because they are in the same field of endeavor of storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Sakaguchi and Moshayedi in front of them to include the teachings of Moshayedi as Moshayedi discloses that utilizing a battery backed DRAM/fast storage with a NAND memory improves the speed and efficiency of the device by being able to store control information for a DRAM to the NAND instead of having to reconstruct the control information. Moshayedi: [0052])

Regarding Claim 2, Sakaguchi in view of Moshayedi discloses all of the limitations of claim 1 as shown in the rejection above.
Sakaguchi in view of Moshayedi also discloses:
wherein the drive box includes a battery that supplies a power when external power feeding is stopped (Moshayedi discloses an auxiliary power device for providing backup power to the flash storage device [0037]), and the memory retains contents of the memory by the power from the battery when the external power feeding is stopped (Moshayedi: The auxiliary power device provides power for the DRAM to retain its contents long enough to write the data to the flash memory [0052-0053]).  

Regarding Claim 4, Sakaguchi in view of Moshayedi discloses all of the limitations of claim 1 as shown in the rejection above.
Sakaguchi in view of Moshayedi also discloses:
wherein the memory controller writes contents of the memory to the one or more non-volatile storage devices or another backup storage device within the drive box when external power feeding is stopped (Moshayedi: The auxiliary power device provides power for the DRAM to retain its contents long enough to write the data to the flash memory [0052-0053]).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Moshayedi and further in view of Ambrosi et al. (US PGPUB No US 2018/0196748 A1)(hereafter referred to as Ambrosi).
Regarding Claim 3, Sakaguchi in view of Moshayedi discloses all of the limitations of claim 2 as shown in the rejection above.
Sakaguchi in view of Moshayedi does not appear to explicitly disclose:
wherein the plurality of storage controllers stops47 operations when the external power feeding is stopped, and resumes the operations by using the control information stored in the memory when the external power feeding is restored 
However Ambrosi discloses:
wherein the plurality of storage controllers stops47 operations when the external power feeding is stopped (Ambrosi discloses stopping power to a system during a power cycle (therefore stopping operations) [0034]), and resumes the operations by using the control information stored in the memory when the external power feeding is restored (In response to the power cycle, the system can access the pages in the page cache during boot up as the pages persist across the power stoppage [0022][0029][0034])
The disclosures by Sakaguchi, Ambrosi and Moshayedi are analogous to the claimed invention because they are in the same field of endeavor of storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Sakaguchi and Moshayedi in front of them to include the teachings of Ambrosi as both Moshayedi and Ambrosi disclose storing data during a power failure. Therefore it would be applying a known technique (utilizing data that persisted across a power stoppage upon system resumption) to a known device (storage system as taught by Sakaguchi and Moshayedi) ready for improvement to yield predictable results (improving the efficiency of a resumption process by utilizing persistent data). MPEP 2143

Regarding Claim 5, Sakaguchi in view of Moshayedi discloses all of the limitations of claim 1 as shown in the rejection above.
Sakaguchi in view of Moshayedi does not appear to explicitly disclose:
wherein the memory includes a non-volatile memory element 
However Ambrosi discloses:
wherein the memory includes a non-volatile memory element (Ambrosi discloses utilizing a cache memory comprising non-volatile memory [0016])
The disclosures by Sakaguchi, Ambrosi and Moshayedi are analogous to the claimed invention because they are in the same field of endeavor of storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Sakaguchi and Moshayedi in front of them to include the teachings of Ambrosi as both Sakaguchi and Ambrosi disclose a memory. Therefore it would be a simple substitution of one type of memory (non-volatile cache memory as taught by Ambrosi) for another (disk cache as taught by Sakaguchi) ready for improvement to yield predictable results (utilizing nonvolatile memory to store control information for storage controllers). MPEP 2143

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Moshayedi and further in view of Law (US PGPUB No US 2015/0242124 A1)(hereafter referred to as Law).
Regarding Claim 8, Sakaguchi in view of Moshayedi discloses all of the limitations of claim 1 as shown in the rejection above.

wherein the drive box includes a device protocol conversion unit, and each of the plurality of storage controllers 49 transmits a command for the memory and a command for the one or more non-volatile storage devices according to an access protocol for accessing the memory, and the device protocol conversion unit converts the command for the one or more non-volatile storage devices into a command of an access protocol for accessing the one or more non-volatile storage devices 
However Law discloses:
wherein the drive box includes a device protocol conversion unit (Law: Interface protocol control unit [0029] IP 211 converts the received data, addresses, and commands from a protocol format used by SSD controller into a format that is used by control unit of each NAND array controller  [0029]), and each of the plurality of storage controllers 49 transmits a command for the memory and a command for the one or more non-volatile storage devices according to an access protocol for accessing the memory (SSD controller can transmit a command and data for accessing the NAND memory to a buffer [0037]), and the device protocol conversion unit converts the command for the one or more non-volatile storage devices into a command of an access protocol for accessing the one or more non-volatile storage devices (The 
The disclosures by Sakaguchi, Law and Moshayedi are analogous to the claimed invention because they are in the same field of endeavor of storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Sakaguchi and Moshayedi in front of them to include the teachings of Law as both Sakaguchi and Law disclose storing data in a main memory. Therefore it would be applying a known technique (utilizing a protocol conversion unit) to a known device (storage system as taught by Sakaguchi and Moshayedi) ready for improvement to yield predictable results (improving compatibility of the device by converting between protocols to store data in a disk). MPEP 2143

Regarding Claim 9, Sakaguchi in view of Moshayedi discloses all of the limitations of claim 1 as shown in the rejection above.
Sakaguchi in view of Moshayedi does not appear to explicitly disclose:
wherein the drive box includes a controller protocol conversion unit, each of the plurality of storage controllers transmits a command for the memory and a command for the one or more non-volatile storage devices according to an access protocol capable of being converted into both an access protocol for accessing the memory and an access protocol for accessing the one or more non-volatile storage devices, and the controller protocol conversion unit converts the command for the memory into a command of the access protocol for accessing the memory, and converts the command for the one or more non-volatile storage devices into a command of the access protocol for accessing the one or more non-volatile storage devices 
However Law discloses:
wherein the drive box includes a controller protocol conversion unit (Law: Interface protocol control unit [0029] IP 211 converts the received data, addresses, and commands from a protocol format used by SSD controller into a format that is used by control unit of each NAND array controller  [0029]), each of the plurality of storage controllers transmits a command for the memory (SSD controller can send a command to the buffer [0033-0034]) and a command for the one or more non-volatile storage devices (The command can then be converted and sent to the NAND storage devices [0037]) according to an access protocol capable of being converted into both an access protocol for accessing the memory and an access protocol for accessing the one or more non-volatile storage devices (The command sent from the SSD controller is able to be converted via the IP to be stored in both the buffer and the NAND memory [0033-0037]), and the controller protocol conversion unit converts the command for the memory into a command of the access protocol for accessing the memory (The IP converts the data into a protocol where it is then stored into the buffer [0034]), and converts the command for the one or more non-volatile storage devices into a command of the access protocol for accessing the one or more non-volatile storage devices (The command and data is then sent to the IP where the IP converts the data to a protocol that is used to communicate with the NAND devices [0037])
The disclosures by Sakaguchi, Law and Moshayedi are analogous to the claimed invention because they are in the same field of endeavor of storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Sakaguchi and Moshayedi in front of them to include the teachings of Law as both Sakaguchi and Law disclose storing data in a main memory. Therefore it would be applying a known technique (utilizing a protocol conversion unit) to a known device (storage system as taught by Sakaguchi and Moshayedi) ready for improvement to yield predictable results (improving compatibility of the device by converting between protocols to store data in a disk). MPEP 2143

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US PGPUB No US 2004/0243687 A1)(hereafter referred to as Sakaguchi) in view of Moshayedi in view of Ray et al. (US PGPUB No US 2017/0185343 A1)(hereafter referred to as Ray).
Regarding Claim 10, Sakaguchi discloses:
A control method of a storage system, wherein the storage system includes50 a plurality of storage controllers (CPUs 101 to 103 [0039][Fig , and a drive box that includes one or more non-volatile storage devices (Plurality of disks [0039][Fig 1]), and a memory (Communication buffer in a disk cache [0043-0044][Fig 4]) and which stores control information to be used by the plurality of storage controllers (Disk cache can store communication information (control information) that is written to and read by the storage controllers [0043])
Sakaguchi does not explicitly disclose:
a drive box, a memory on which reading and writing are performed in a unit different from a unit for reading and writing from/to the one or more non-volatile storage devices 
However Moshayedi discloses:
a drive box (flash storage device comprising a controller, DRAM and NAND devices [0032][Fig 1]) a memory on which reading and writing are performed in a unit different from a unit for reading and writing from/to the one or more non-volatile storage devices (Moshayedi discloses utilizing a DRAM cache and NAND storage devices where data is written in smaller segments to the DRAM than to the NAND [0037-0038][0059])
The disclosures by Sakaguchi and Moshayedi are analogous to the claimed invention because they are in the same field of endeavor of storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Sakaguchi and Moshayedi in front of them to include the teachings of Moshayedi as Moshayedi discloses that 
Sakaguchi in view of Moshayedi does not appear to explicitly disclose:
and the control method includes receiving an exclusive access command for the control information of the memory from one storage controller of the plurality of storage controllers, letting another access command received from the storage controller different from the one storage controller wait until the exclusive access command is completed, and executing the other access command after the exclusive access command is completed 
However Ray discloses:
and the control method includes receiving an exclusive access command for the control information of the memory from one storage controller of the plurality of storage controllers (Ray: Redundancy controller issuing a lock request to a media controller to lock a stripe in memory [0024][0055]), letting another access command received from the storage controller different from the one storage controller wait until the exclusive access command is completed (When a second redundancy controller tries to issue a request and the stripe is locked, the request is queued until the previous lock is released [0059][Fig 5]), and executing the other access command after the exclusive access command is completed (Once the previous lock has been released the queued command can then be completed [0059][Fig 5])
The disclosures by Sakaguchi, Ray and Moshayedi are analogous to the claimed invention because they are in the same field of endeavor of storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Sakaguchi, Ray and Moshayedi in front of them to include the teachings of Ray as Ray discloses that utilizing a lock system improves the accuracy of the device by guaranteeing atomicity for data success sequences. Ray: [0037])

Regarding Claim 11, Sakaguchi in view of Moshayedi in view of Ray discloses all of the limitations of claim 10 as shown in the rejection above.
Sakaguchi in view of Moshayedi in view of Ray also discloses:
further comprising: writing contents of the memory to the one or more non-volatile storage devices or another backup non-volatile storage device within the drive box when external power feeding is stopped (Moshayedi: The auxiliary power device provides power for the DRAM to retain its contents long enough to write the data to the flash memory [0052-0053])  

Allowable Subject Matter
Claims 6-7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, Claim 6 states, at least “a plurality of memories including the memory; and a plurality of memory controllers including the memory controller, wherein each memory of the plurality of memories is connected to only one memory controller of the plurality of memory controllers, a first memory controller of the memory controllers transmits the information stored in the memory connected to the first memory controller to one or more other memory controllers, and each of the one or more other memory controllers stores the information received from the first memory 48 controller in the memory connected to each of the one or more other memory controllers”, which is not taught by the prior art of record. Claim 7 would be allowable at least due its dependency on claim 6.
Regarding Claim 12, Claim 12 states, at least, “waiting, by the plurality of storage controllers, for a restoration completion notification from the drive box when the external power feeding is restored after the external power feeding is stopped; re-storing, by the drive box, the contents of the memory written in the one or more non-volatile storage devices or another backup non-volatile storage device into the memory; transmitting, by the drive box, the restoration completion notification indicating that the contents of the memory are re-stored in the memory to each of the plurality of storage controllers; and resuming, by each of the plurality of storage controllers, an operation when the restoration completion notification is received”, which is not taught by the prior art of record.
Regarding Claim 13, Claim 13 states, at least, “wherein the drive box includes a plurality of memories including the memory, and the control method further includes writing information stored in one of the plurality of memories into the other one or more memories”, which is not taught by the prior art of record. The Examiner respectfully notes that while Sakaguchi discloses a plurality of communication buffers, Sakaguchi does not disclose that data is written from one communication buffer to another. Claim 14 is allowable at least due to its dependency on claim 13.
Regarding Claim 15, claim 15 states, at least, “wherein the drive box includes a memory controller, each of the plurality of storage controllers includes a processor that performs control and a processor memory connected to the processor, the control method further includes transmitting, by the processor of one storage controller of the plurality of storage controllers, information stored in the processor memory of the one storage controller to the memory controller, storing, by the memory controller, the transmitted information in the memory of the drive box, transmitting, by the memory controller, updated information to the processor of the one storage controller when the information stored in the memory is updated by the other processor different from the processor of the one storage controller, and53 reflecting, by the processor of the one storage controller, the updated information to the information stored in the processor memory of the one storage controller”, is not taught by the prior art of record.

Response to Arguments
The objection to the title has been withdrawn in light of the instant amendment to the title.
On Pages 12-13 the Applicant argues:
“Accordingly, claim 1 recites "a memory controller that enables each storage controller of the plurality of storage controllers to exclusively read and write the control information of the memory by mediating access to the memory from each of the plurality of storage controllers." This enables the exclusive reading and writing of control information in memory through the mediation of a memory controller regardless of the number of storage controllers. Therefore, exclusive read/write between any number of controllers can be performed. As a result, it is possible to realize sharing and updating of control information between storage controllers, arbitration for the updating, and efficient and high-speed access to the control information.
On the other hand, Sakaguchi discloses a communication buffer and a flag to control the communication buffer. Sakaguchi discloses a flag that can conduct arbitration only between at most one sending CPU and at most one receiving CPU. At most one sending CPU sets the flag, at most one receiving CPU resets the flag, and at most one sending CPU then checks that the flag is reset and sends the data. See for example the portion of para. [0045] of Sakaguchi reproduced below: 
"... The transmission-side CPU 101 stores data to be transferred in the data transfer area 501 after verifying that the flag in the transfer flag area 501 has been reset. After the data to be transferred is stored in the data transfer area 502, the flag in the transfer flag area 501 is set. Then, the reception-side CPU 102 Searches the message queue for a slot including a transfer flag area 501 having its flag Set and fetches the data being transferred from the data transfer area 502 associated with the transfer flag area 501, storing the data into the reception area 402. Upon completion of the operation to fetch the data being transferred from the data transfer area 502, the reception-side CPU 102 resets the flag in the transfer flag area 501..." 
This kind of flag arbitration only works when there is at most one sending CPU and at most one receiving CPU each. It does not work when there are multiple sending CPUs or multiple receiving CPUs. For example, if there are multiple sending CPUs that can set the flag, one of those multiple sending CPUs sets the flag first, and the remaining sending CPUs cannot send data because the flag is already set. If there are multiple receiving CPUs that can reset the flag, and one of the multiple receiving CPUs resets the flag first, the remaining receiving CPUs cannot discover that there is data sent because the flag has been reset and they cannot receive the data. 
The deficiencies in Sakaguchi are not overcome by resort to Moshayedi. “

Regarding the Applicant’s argument that Sakaguchi does not disclose the independent claim limitation, “a memory controller that enables each storage controller of the plurality of storage controllers to exclusively read and write the control information of the memory by mediating access to the memory from each of the plurality of storage controllers” as the Applicant argues Sakaguchi’s flag arbitration works only for two controllers, the Examiner respectfully disagrees.
Specifically, the Examiner respectfully notes that the Applicant’s argument does not appear to be commensurate with the claim language. The Applicant appears to be arguing a system with three or more storage controllers; however, the instant claim language merely states “a plurality of storage controllers”. Under the broadest reasonable interpretation, a plurality of storage controllers can be two storage controllers or more. Therefore, as noted by the Applicant in the argument, Sakaguchi discloses mediating access between two storage controllers to read and write information of the memory and thereby discloses the instant claim. Additionally, in the interest of compact prosecution, the Examiner also notes that Sakaguchi discloses setting up multiple communication buffers between three or more storage controllers to mediate access (See [Fig 4][0044]).


On Pages 13-16 the Applicant argues:
“Accordingly, claim 9 recites that "the controller protocol conversion unit converts the command for the memory into a command of the access protocol for accessing the memory, and converts the command for the one or more non-volatile storage devices into a command of the access protocol for accessing the one or more non-volatile storage devices." Therefore, there are two 
The Examiner acknowledges certain deficiencies in Sakaguchi and Moshayedi as set forth in the Office Action, but alleges that Law supports conversion to both commands to memory and commands to storage devices. In particular, on  
page 11 of the Office Action, the Examiner states that" "The command sent from the SSD controller is able to be converted via the IP to be stored in both the buffer and the NAND memory [0033]-[0037];" "The IP converts the data into a protocol where it is then stored into the buffer [0034];" and "The command and data is then sent to the IP where the IP converts the data to a protocol that is used to communicate with the NAND devices [0037]." 
However, the interface protocol (IP) disclosed in Law only supports one type of conversion at most, which is the conversion of a combination of data, address, and command from the protocol format used by the SSD controller to the format used by each control unit in the NAND Array controller. The buffer only stores the data within the result of that conversion. There is no disclosure that a different types of transformation is performed for the data. In addition, there is no disclosure that the "convert[ing]" in paragraphs [0029] and [0034] of Law are of different kinds. The "the converted data" in paragraph [0034] is the result of converting the "data" in that "IP 211 converts the received data, addresses, and commands" in [0029]. As stated in a portion of paragraph [0029] of Law: 
"...IP 211 converts the received data, addresses, and commands from a protocol format used by SSD controller 100 into a format that is used by control unit 215 of each NAND array controller 110. In one or more embodiments, SSD controller 100 transmits using a specific protocol. Such as Toggle/ONFI. According to Such embodiments, IP 211 translates storage data, addresses, and commands from the Toggle/ONFl format into a format that enables control unit 215 to store and manipulate the transmitted data." Meanwhile a portion of paragraph [0034] of law discloses: 
After converting the received data, IP 211 then transmits the converted data to control unit 215. Control unit 215 stores the data in buffer 212..." “

Regarding the Applicant’s argument Law discloses one type of data conversion and therefore does not read on the limitations of claim 9, the Examiner respectfully disagrees.
Specifically, the Examiner respectfully notes that the Applicant’s argument does not appear to be commensurate with the claim language. The Applicant appears to be arguing that Claim 9 requires different types of conversions between the memory and are different access protocols.  Therefore, as Law discloses converting a command into a protocol where it is capable of being stored into a buffer (memory) and into a protocol capable of being used to communicate with the NAND devices, Law discloses the instant claim limitations.

On Pages 16-17 the Applicant argues:
“Accordingly, the control information can be completely provided in a single memory, allowing access in a different unit from the storage device. 
The Examiner acknowledges certain deficiencies in Sakaguchi and Moshayedi as set forth in the Office Action, but alleges that Ray discloses "the control method includes receiving an exclusive access command for the control information of the memory " (see Office Action, page 13). Ray discloses a method of locking a "stripe" across multiple memory modules. A "stripe" contains at least  
one data and one parity. There is no disclosure of "an exclusive access command for the control information of the memory" as recited in claim 10. 
Paragraph [0023] of Ray discloses, in part: "The lock may be requested to perform a first locked sequence that accesses multiple memory modules in a stripe. A stripe may include data stored in at least one data memory module and parity stored in at least one parity memory module." Further, Ray discloses in paragraph 
[0024] that: "The lock for a stripe, for example, may be acquired by a redundancy controller so that a locked sequence may be performed on the stripe." Fig.2A of Ray also discloses stripe that cross over three memory modules (A)-(C). 
Such a lock on a stripe across multiple memory modules cannot fulfill the function of the exclusive access command for control information disclosed in the presently claimed invention. 
As such, it is submitted that all of the pending claims are patentable. “


Specifically, the Examiner respectfully notes that the argument fails to take into consideration the 103 combination as a whole. Sakaguchi discloses a memory comprising control information to be used by the plurality of storage controllers. Ray discloses a storage controller accessing data in a memory by first requesting a lock on the cache line, thereby giving the controller exclusive access to the data on that line. Therefore the 103 combination discloses an exclusive access command for the data/control information of the memory. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183